Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed June 28, 2022, with respect to the rejection(s) of claim(s) 9-17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Kostrzewski regarding the amended limitations of wherein the computer system includes an interface including one or more selectable options for registering the desired location as the initial registration position, adjusting the initial registration position, or selecting one of the plurality of instruments to be sequentially delivered with the robot to the initial registration position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0265774 to Johnson et al. in view of U.S. Patent Pub. No. 2015/0366624 to Kostrzewski et al.
As to Claim 9, Johnson discloses a surgical method (1500) for robot (100) assisted intervertebral disc prosthesis (10) placement [0006-0007]. The method comprises identifying positions of first and second vertebrae (2001, [0133]) and generating and storing position data (1910) for the positions of the first and second vertebrae in a 3D model in a computing system [0083-0084], inserting a first trial instrument (608) between the first and second vertebrae to obtain an initial registration position (2001) with respect to the first and second vertebrae [0091-0093, 0127-0128, 0133], wherein the initial registration position is a desired location for a selected intervertebral disc prosthesis with respect to the positions of the first and second vertebrae [0136-0139], and sequentially delivering a plurality of instruments (608) including sizing templates, trials, cutters or placement instruments with a robot to the initial registration position [0135].
As to Claim 10, Johnson discloses a surgical method wherein the initial registration position is adjusted during the sequential delivery of the plurality of instruments to provide an adjusted registration position, wherein the adjusted registration position is used for delivery of subsequent instruments [0134-0136]. 
As to Claim 13, Johnson discloses a surgical method wherein robot delivers the plurality of instruments to the initial registration position with an accuracy within less than 0.5 mm [0118-0120].
As to Claim 14, Johnson discloses a system for robot (100) assisted intervertebral disc (10) prosthesis placement [0006-0007]. The system comprises a 3D modeling system [0083-0084] for creating a 3D model of first and second vertebra (2001, [0133]) adjacent the disc space and identifying positions of the first and second vertebrae and generating and storing position data (1910) for the positions of the first and second vertebrae [0133], a computing system (408) for storing and processing the 3D model and the position data [0083-0084],  a robot (100), a plurality of instruments (608) including sizing templates, trials, cutters or placement instruments for intervertebral disc prostheses [0135], wherein each of the plurality of instruments is configured to be coupled to the robot [0044, 0046], and an interface on the computing system [0061, 0083, 0134].
As to Claims 9, 10, 13, and 14, Johnson discloses the claimed invention expect for wherein the computer system includes an interface including one or more selectable options for registering the desired location as the initial registration position, adjusting the initial registration position, or selecting one of the plurality of instruments to be sequentially delivered with the robot to the initial registration position.
Kostrzewski discloses a surgical method (1000) for robot (102) assisted intervertebral disc prosthesis placement [0008] wherein a computer system includes an interface [0022, 0032] including one or more selectable options for registering the desired location as the initial registration position ((1004} and [0129]), adjusting the initial registration position (at 1006, [0133, 0137-0138]), or selecting one of the plurality of instruments to be sequentially delivered with the robot to the initial registration position [0054-0055, 0074-0075, 0134-0136] in order to allow the surgeon to intraoperatively select and determine optimal trajectory for insertion and delivery of the implant [0134-0137].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical method for robot assisted disc prosthesis placement of Johnson with the selection interface modification of Kostrzewski in order to allow the surgeon to intraoperatively select and determine optimal trajectory for insertion and delivery of the implant.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0265774 to Johnson et al. in view of U.S. Patent Pub. No. 2015/0366624 to Kostrzewski et al. in further view of in view of U.S. Patent Pub. No. 2011/0306873 to Shenai et al.
As to Claims 11 and 12, Johnson and Kostrzewski disclose the claimed invention expect for wherein the sequential delivery of the plurality of instruments is monitored by a robotic force sensing system which detects a force needed to insert the instruments to the initial registration position, wherein the sequential delivery is paused when the force sensing system detects a force exceeding a force limit.  
Shenai discloses a surgical method [0012-0013] wherein a sequential delivery of the plurality of instruments is monitored by a robotic force sensing system [0011, 0118] which detects a force needed to insert the instruments to the initial registration position [0011, 0050], wherein the sequential delivery is paused when the force sensing system detects a force exceeding a force limit [0167, 0171] in order to move the surgical instrument in response to data from a force sensor [0011]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical method for robot assisted disc prosthesis placement of Johnson and Kostrzewski with the force sensing system modification of Shenai in order to move the surgical instrument in response to data from a force sensor.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0265774 to Johnson et al. in view of U.S. Patent Pub. No. 2015/0366624 to Kostrzewski et al. in further view of U.S. Patent Pub. No. 2014/0378999 to Crawford et al.
As to Claim 16, Johnson discloses a surgical method (1500) for robot (100) assisted intervertebral disc prosthesis (10) placement. The method comprises identifying positions of first and second vertebrae (2001, [0133]) and generating and storing position data (1910) for the positions of the first and second vertebrae in a 3D model in a computing system [0083-0084], and identifying a desired location of a disc prosthesis either by preoperative or intraoperative planning [0136-0139].
As to Claim 17, Johnson discloses a surgical method wherein the 3D model in the computing system, was created using a 3D imaging of a patient being subjected to the robot assisted intervertebral disc prosthesis placement [0083-0084].
As to Claims 15-17, Johnson and Kostrzewski disclose the claimed invention expect for wherein the robot includes a guiding device which guides a trajectory of the plurality of instruments and provides a depth stop to limit the depth of insertion of the plurality of instruments, and inserting an intervertebral disc prosthesis between the first and second vertebrae to the planned position between the first and second vertebrae with robotic guidance.
Crawford discloses a surgical method [0061-0062] wherein a robot (15) includes a guiding device (250) which guides a trajectory of the plurality of instruments and provides a depth stop to limit the depth of insertion of the plurality of instruments (described in [0065]), and inserting an intervertebral disc prosthesis (260) between the first and second vertebrae to the planned position between the first and second vertebrae with robotic guidance [0067-0069] in order to allow for accurate and safe placement of an implant at the surgical site [0069].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical method for robot assisted disc prosthesis placement of Johnson and Kostrzewski with the depth stop and implant modification of Crawford in order to allow for accurate and safe placement of an implant at the surgical site.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0265774 to Johnson et al. in view of U.S. Patent Pub. No. 2015/0366624 to Kostrzewski et al. in further view of in view of U.S. Patent Pub. No. 2019/0103190 to Schmidt et al.
As to Claims 18-20, Johnson discloses the claimed invention expect for wherein the interface further includes an option for finding a midline of the first and second vertebrae, wherein the interface further includes an option for determining a center of rotation of the intervertebral disc prosthesis and further comprising registering a position of the first trial instrument with respect to the center of rotation of the intervertebral disc prosthesis.
As to Claim 20, Kostrzewski discloses registering a position of the first trial instrument with respect to anatomical data of the intervertebral disc prosthesis [0100]. 
Schmidt discloses a surgical method (Fig. 17, [0149]) wherein the interface further includes an option for finding a midline (1302) of the first and second vertebrae [0149], wherein the interface further includes an option for determining a center of rotation of the intervertebral disc prosthesis [0150, 0151] in order to provide for a simulation of the patient's pathological and morphological condition to enable the surgeon to observe the patient's condition preoperatively and to make better choices regarding corrective procedures, customized hardware and to better predict postoperative results [0010].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical method for robot assisted disc prosthesis placement of Johnson and Kostrzewski with the midline modification of Schmidt in order to provide for a simulation of the patient's pathological and morphological condition to enable the surgeon to observe the patient's condition preoperatively and to make better choices regarding corrective procedures, customized hardware and to better predict postoperative results.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775